Citation Nr: 0512013	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-26 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for ischemic 
cardiomyopathy, prior to May 17, 1996, for accrued purposes.  

Entitlement to service connection for a bilateral knee 
disorder, secondary to a service-connected gunshot wound of 
the right lower leg involving muscle group XII, with a 
fractured fibula, for accrued purposes.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, for accrued 
purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1943 to July 
1947.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

This case has previously come before the Board.  In December 
2000, the Board remanded the appellant's claim of entitlement 
to service connection for a heart disability, a knee 
disorder, and special monthly compensation.  In a June 2002 
rating decision, the agency of original jurisdiction (AOJ) 
granted service connection for ischemic cardiomyopathy from 
May 17, 1996.  The appellant appealed the effective date 
assigned for the grant of service connection.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The AOJ has not issued a sufficient VCAA letter in regard to 
the issues on appeal.  The Board notes that a VCAA letter 
should advise the appellant (1) what evidence is necessary 
to substantiate the claim, (2) what VA will seek to provide, 
(3) what evidence the appellant is expected to provide, and 
(4) that the appellant must provide any evidence in the 
appellant's possession that pertains to the claims.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should issue a VCAA letter and 
subsequent VCAA-content complying 
process.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



